Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites fasteners. Claim 3 recites a fastener. It is unclear if fasteners and a fastener are the same or different fasteners. Claim 3 recites “said fastener”. It is unclear which fastener applicant is referring to. Claim 4, further recites “the” with respect to “fastener” it is unclear which fastener applicant is referring to. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hunter et al. (US 5,898,934). The device of Hunter et al. teaches, 

With respect to claim 1, A stretchable baby garment comprising, is noted that “baby garment” does not limiting since it only states an intended use and does not give meaning to the claims. The prior art is capable of stretching and being worn by a baby and therefore meets the claims as currently recited.
The device of Hunter teaches,  a garment body (10) and collar of a first fabric (54) having a V-shaped gap (space between fastener 48) at  an upper back thereof (Figure 9); and
 a triangular gusset (26)  and neck band  (28)of a second fabric more elastic (column 1, lines 53-55))  than the first fabric coupled to the garment body and the collar across the V-shaped gap (Figure 9). 

With respect to claim 2, as best understood wherein the garment body further comprises a front panel  (Figure 11) with a left side portion (left side), a right side portion (right side), and a closable gap therebetween and fasteners operative to couple the left side portion with the right side portion, thereby closing the closable gap (78, 76)..

With respect to claim 3, as best understood, further comprising a triangular flap of the first fabric (68) stitched to a first edge of the V-shaped gap, with a fastener at an opposite corner thereof (78) said fastener having a mating portion affixed to the collar (76) adjacent to the neck band.

With respect to claim 4, as best understood, wherein the fastener is a snap or a hook-and-loop fastener (76,78). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/           Primary Examiner, Art Unit 3732